Name: Commission Regulation (EC) No 777/2008 of 4 August 2008 amending Annexes I, V and VII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council laying down health rules concerning animal by-products not intended for human consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European Union law;  environmental policy;  health;  animal product;  agricultural activity
 Date Published: nan

 5.8.2008 EN Official Journal of the European Union L 207/9 COMMISSION REGULATION (EC) No 777/2008 of 4 August 2008 amending Annexes I, V and VII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council laying down health rules concerning animal by-products not intended for human consumption (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down animal and public health rules for the collection, transport, storage, handling, processing and use or disposal of animal by-products and the placing on the market of such products. (2) Annex I to Regulation (EC) No 1774/2002 contains a definition of blood meal. In order to clarify that definition, it is appropriate to specify that it also covers products derived from the heat treatment of fractions of blood in accordance with Chapter II of Annex VII to that Regulation, and intended for animal consumption or organic fertilisers. (3) The specific requirements for mammalian processed animal protein are set out in Chapter II of Annex VII to Regulation (EC) No 1774/2002. The treatment requirements laid down in A(1) of that Chapter, for mammalian processed animal protein, should be amended to take account of the new definition of blood meal in Annex I to that Regulation. (4) Annex V to Regulation (EC) No 1774/2002 provides that animal by-products are to be processed on a different site from the site of collection, unless located in a completely separate building. It also provides that the processing of animal by-products originating on the same site in processing plants linked to a slaughterhouse by way of a conveyer system may be permitted under certain conditions. (5) In order to facilitate the practical application of the provisions in Annex V to Regulation (EC) No 1774/2002, to Category 3 processing plants, the competent authorities in the Member States should be permitted to derogate from these provisions and to allow the introduction of Category 3 material originating in other premises approved under Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), under conditions aimed at the control of risks to public and animal health. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, V and VII to Regulation (EC) No 1774/2002 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 523/2008 (OJ L 153, 12.6.2008, p. 23). (2) OJ L 139, 30.4.2004, p. 55. Corrected version published at OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). ANNEX Annexes I, V and VII to Regulation (EC) No 1774/2002 are amended as follows: 1. in Annex I, point 6 is replaced by the following: 6. blood meal  means products derived from the heat treatment of blood or fractions of blood in accordance with Annex VII, Chapter II, and intended for animal consumption or organic fertilisers; 2. in Annex V, Chapter I, point 1(a) is replaced by the following: (a) Processing plants shall not be situated on the same site as slaughterhouses, unless the risks to public and animal health, resulting from the processing of animal by-products which originate from such slaughterhouses, are mitigated by compliance with at least the following conditions: (i) the processing plant must be physically separated from the slaughterhouse; where appropriate by locating the processing plant in a building that is completely separated from the slaughterhouse; (ii) the following must be installed and operated:  a conveyer system which links the processing plant to the slaughterhouse,  separate entrances, reception bays, equipment and exits for the processing plant and the slaughterhouse; (iii) measures must be taken to prevent the spreading of risks through the operation of personnel which is employed in the processing plant and in the slaughterhouse; (iv) unauthorised persons and animals must not have access to the processing plant. By way of derogation from points (i) to (iv), in the case of Category 3 processing plants, the competent authority may authorise other conditions instead of those set out in those points, aimed at mitigating the risks to public and animal health, including the risks arising from the processing of Category 3 material, which originates from off-site establishments approved under Regulation (EC) No 853/2004. Member States shall inform the Commission and the other Member States in the framework of the Committee referred to in Article 33(1) of the use made of this derogation by their competent authorities.; 3. in Annex VII, Chapter II, paragraph A(1), the first subparagraph is replaced by the following: Mammalian processed animal protein must have been submitted to processing method 1. However, porcine blood or fractions of porcine blood may be submitted instead to any of processing methods 1 to 5 or processing method 7 provided that in the case of processing method 7, a heat treatment throughout its substance at a minimum temperature of 80 ° C has been applied.